Bell, Chief Judge.
1. The state has moved to dismiss the appeal because of mootness as the defendant has served his sentence. An appellate court may dismiss an appeal in a criminal case where the sentence has been served, but may also in the exercise of discretion decide the case even after the sentence has been served. Baker v. State, 240 Ga. 431 (241 SE2d 187). We decline to dismiss and pass on the merits of the appeal.
2. Defendant was convicted of theft of services. His sole contention is that the evidence will not support the guilty verdict. We have examined the transcript of evidence and find that the jury’s verdict of guilty was authorized. Accordingly, we affirm.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.